MEMORANDUM **
John Petras appeals his conviction and 60-month sentence imposed following his guilty plea to conspiracy to manufacture controlled substances, in violation of 21 U.S.C. §§ 841 and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Petrus’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Petrus has filed a pro se supplemental brief.
Our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues warranting review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We decline to review any ineffective assistance of counsel claims on direct appeal. See United States v. Hanoum, 33 F.3d 1128, 1131—32 (9th Cir.1994). In addition, we decline Petrus’s request to impose sanctions on appellate counsel.